Exhibit 10.1

 



SECOND AMENDMENT AGREEMENT

 

This SECOND AMENDMENT AGREEMENT (this “Second Amendment”) is made and entered
into as of April 2, 2019 (“Amendment Date”) by and between Sysorex, Inc., a
Nevada corporation (the “Company”), and Inpixon, a Nevada corporation (the
“Purchaser”). In this Second Amendment, the Company and the Purchaser are
sometimes referred to singularly as a “party” and collectively as the “parties”.
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Note (as defined below) or the NPA (as defined below), as applicable.

 

WHEREAS, pursuant to that certain Note Purchase Agreement, dated as of December
31, 2018 (as amended from time to time in accordance with its terms, the “NPA”),
by and between the Company and the Purchaser, the Company issued and sold to the
Purchaser a secured promissory note in an initial maximum principal amount up to
an aggregate sum of $3,000,000.00, dated as of December 31, 2018 (as amended
from time to time in accordance with its terms, the “Note”);

 

WHEREAS, pursuant to that certain First Amendment Agreement, dated February 4,
2019 (the “First Amendment”), by and between the Company and the Purchaser, the
NPA and the Note were amended to increase the maximum principal amount that may
be outstanding at any time from $3,000,000.00 to $5,000,000.00; and

 

WHEREAS, subject to the terms and conditions herein, the parties desire to
further amend the NPA and the Note to increase the maximum principal amount that
may be outstanding at any time from $5,000,000.00 to $8,000,000.00 in accordance
with this Second Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants of the parties as
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:

 

AGREEMENT

 

Amendment to the NPA and the Note. The reference in paragraph 1 of the NPA to
“Five Million Dollars ($5,000,000)” is hereby deleted and replaced with “Eight
Million Dollars ($8,000,000)”. The reference to $5,000,000.00 on the face of the
Note is hereby deleted and replaced with $8,000,000.00 and the reference to
“Five Million Dollars ($5,000,000.00)” in the preamble to the Note is hereby
deleted and replaced with “Eight Million Dollars ($8,000,000.00).” There are no
other changes to the NPA or Note.

 

2.       Effect on Transaction Documents.

 

2.1.       As of the date hereof, each reference in the NPA to “this Agreement,”
“hereunder,” “hereof” or words of like import referring to the NPA, and each
reference in the Note to “the Note Purchase Agreement,” “the Agreement,”
“thereunder,” “thereof” or words of like import referring to the NPA shall mean
and be a reference to the NPA, as amended by the First Amendment and by this
Second Amendment.

 



1 

 

  

2.2.       As of the date hereof, each reference in the Note to “this Note,”
“hereunder,” “hereof” or words of like import referring to the Note, and each
reference in the NPA to the “Note,” “thereunder,” “thereof” or words of like
import referring to the Note shall mean and be a reference to the Note, as
amended by the First Amendment and this Second Amendment.

 

2.3.       Except as expressly set forth herein, the terms and conditions of the
NPA and Note shall remain in full force and effect and each of the parties
reserves all rights with respect to any other matters and remedies.

 

3.       Fees and Expenses. Each party shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Second Amendment.

 

4.       Miscellaneous.

 

4.1.       This Second Amendment, the First Amendment, the Note, and the NPA
contain the entire agreement of the parties with respect to the subject matter
hereof and supersede all prior agreements and understandings, oral or written,
with respect to such matters. This Second Amendment shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
This Second Amendment may not be amended, modified or supplemented, and no
provision of this Second Amendment may be waived, other than by a written
instrument duly executed and delivered by the parties.

 

4.2.       It is hereby understood that this Second Amendment does not
constitute an admission of liability by any party, including any admission of
default under the NPA or the Note.

 

4.3.       In all respects, including all matters of construction, validity and
performance, this Second Amendment shall be governed by, and construed and
enforced in accordance with, the laws of the State of Nevada as applicable to
contracts made and performed in such State, without regard to principles thereof
regarding conflicts or choice of law.

 

4.4.       This Second Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and, all of
which taken together shall constitute one and the same agreement. In the event
that any signature is delivered in .pdf by email, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
signature were the original thereof.

 

[SIGNATURE PAGE FOLLOWS]

 



2 

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed on the day and year first above written.

 



  INPIXON       By: /s/ Nadir Ali   Name: Nadir Ali   Title: Chief Executive
Officer

  

[SIGNATURE PAGE OF THE PURCHASER]

 



3 

 

 

  SYSOREX, INC.       By: /s/ Zaman Khan   Name: Zaman Khan   Title: Chief
Executive Officer



 

[SIGNATURE PAGE OF THE COMPANY]

 



4 

 

 

 

 

 